COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                            NO. 02-15-00265-CR
                            NO. 02-15-00266-CR



CARA JEAN TUCKER                                                    APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

     FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY
              TRIAL COURT NO. 1414221W, 1384896W

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      In this consolidated appeal, Appellant Cara Jean Tucker complains in two

points of the fines and fees imposed against her when the trial court revoked her

community supervision. We affirm the judgment as modified.




      1
       See Tex. R. App. P. 47.4.
                                    Background

        On October 27, 2014, Appellant pleaded guilty in Cause No. 1384896W to

the second degree felony offense of aggravated assault recklessly causing

serious bodily injury pursuant to a plea agreement and was placed on community

supervision for a period of four years. Appellant was additionally fined $400 and

ordered to pay a $60 per month community supervision fee.

        On June 1, 2015, Appellant pleaded guilty in Cause No. 1414221W to

aggravated assault with a deadly weapon and was placed on community

supervision for a period of 39 months, assessed a $400 fine, and ordered to pay

a $60 per month community supervision fee.

        On June 12, 2015, the State petitioned the trial court to adjudicate guilt in

both cases on the basis that Appellant had committed new offenses and had

failed to perform her community service.       Appellant pleaded true to the new

offense allegations, and the trial court adjudicated her guilty in both cases on

June 30, 2015.      The Judgment Adjudicating Guilt in Cause No. 1384896W

includes $120 in reparations for unpaid community supervision fees.             The

Judgment Adjudicating Guilt in Cause No. 1414221W includes $450 in

reparations, $400 of which is for the unpaid fine originally assessed on June 1,

2015.




                                          2
                                   Discussion

      In her first point, Appellant argues that the $400 fine assessed in Cause

No. 1414221D was not pronounced orally and must therefore be deleted from the

judgment. The State concedes that the $400 fine cannot be assessed as part of

the order adjudicating guilt because it was not orally pronounced by the trial

court. See Taylor v. State, 131 S.W.3d 497, 502 (Tex. Crim. App. 2004). We

therefore sustain Appellant’s first point and modify the Judgment Adjudicating

Guilt in Cause No. 1414221W to delete the $400 fine from the amount of

reparations assessed.

      In her second point, Appellant argues that the trial court violated her right

to due process when it assessed reparations of $120 in Cause No. 1384896D

because her failure to pay the community monthly supervision fee was not

included in the State’s Petition to Adjudicate Guilt, nor was any evidence that the

fee was owed entered into the record.         Additionally, Appellant argues that

probation fees cannot be included as reparations.

      The State did not accuse Appellant of failing to pay her probation fees in its

petition to proceed to adjudication, nor was her community supervision revoked

for her failure to pay such fees. Appellant pleaded guilty to the allegations that

she had violated the terms of community supervision by committing new

offenses. This is sufficient to uphold the revocation of community supervision.

See Garcia v. State, 387 S.W.3d 20, 26 (Tex. Crim. App. 2012) (holding that


                                         3
proof of a single violation of community supervision conditions is sufficient to

support an order revoking community supervision) (citing Moore v. State, 605
S.W.2d 924, 926 (Tex. Crim. App. 1980). There is no authority that the State

must allege the failure to pay such fees as a ground for revocation in order to

hold a defendant responsible for unpaid administrative fees. See Edwards v.

State, Nos. 09-13-00360-CR, 09-13-00361-CR, 2014 WL 1400747, at *2 (Tex.

App.—Beaumont Apr. 9, 2014, no pet.) (mem. op., not designated for

publication) (observing that there is no authority for the proposition that a

defendant’s responsibility to pay the fees arises only if the State alleges the

failure to pay as a ground for revocation).

      In granting community supervision, a trial court must fix a fee of no more

than $60 per month, and if community supervision is later revoked, the trial court

“shall enter the restitution or reparation due and owing on the date of the

revocation” in a revocation of a suspended sentence. Tex. Code Crim. Proc.

Ann. art. 42.03 § 2(b), art. 42.12 § 19(a) (West Supp. 2015). This Court has

consistently held that unpaid probation fees may be included as reparations in

judgments adjudicating guilt. See, e.g., Steen v. State, No. 02-13-00559-CR,

2014 WL 4243702, at *2 (Tex. App.—Fort Worth Aug. 28, 2014, pet. ref’d) (mem.

op., not designated for publication); Strange v. State, No. 02-14-00055-CR, 2014
WL 3868225, at *1 (Tex. App.—Fort Worth Aug. 7, 2014, no pet.) (mem. op., not

designated for publication) (citing Boyd v. State, No. 02-11-00035-CR, 2012 WL
1345751, at *2 (Tex. App.—Fort Worth Apr. 19, 2012, no pet.) (mem. op., not


                                         4
designated for publication)); McKinney v. State, No. 02–12–00479–CR, 2014 WL
1510095, at *1–2 (Tex. App.—Fort Worth Apr. 17, 2014, pet. ref’d); Brown v.

State, No. 02-08-00063-CR, 2009 WL 1905231, at *2 (Tex. App.—Fort Worth

July 2, 2009, no pet.) (mem. op., not designated for publication).

         The amount of the community supervision fees owed were supplied by the

Balance Sheet and the Certified Bill of Costs, both of which are part of the

record. This is sufficient evidence to support the amount of $120 in community

supervision fees assessed as reparations. See Steen, 2014 WL 4243702 at *2

(holding that certified bill of cost “was enough to support inclusion in the

judgment of $2,507 in statutorily-authorized, community-supervision fees”);

Houston v. State, 410 S.W.3d 475, 479 (Tex. App.—Fort Worth 2013, no pet.)

(holding that certified bill of costs provided support in the record for imposition of

$570 in court costs owed by appellant); Strother v. State, No. 14-12-00599-CV,

2013 WL 4511360, at *3–4 (Tex. App.—Houston [14th Dist.] Aug. 22, 2013, pet.

ref’d) (mem. op., not designated for publication); cf. Johnson v. State, 423
S.W.3d 385, 395–96 (Tex. Crim. App. 2014) (“[A]lthough a bill of costs is not

required to sustain statutorily authorized and assessed court costs, it is the most

expedient, and therefore, preferable method.”). We overrule Appellant’s second

issue.




                                          5
                               Conclusion

      Having sustained Appellant’s first issue, we modify the Judgment

Adjudicating Guilt in Cause No. 1414221W to delete the $400 fine.     Having

overruled Appellant’s second issue, we affirm the judgment in Cause No.

1414221W as modified and affirm the judgment in Cause No. 1384896W.




                                             /s/ Bonnie Sudderth
                                             BONNIE SUDDERTH
                                             JUSTICE

PANEL: WALKER, MEIER, and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 25, 2016




                                    6